        Case 9:19-cv-00181-DLC-KLD Document 54 Filed 05/12/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                 MISSOULA DIVISION



 ACE FIRE UNDERWRITERS
 COMPANY and ACE PROPERTY &
 CASUALTY INSURANCE
 COMPANY,

                        Plaintiffs,                     CV 19-181-M-DLC-KLD
          v.
 NANCY GIBSON, AS RECEIVER                                       ORDER
 FOR ROBINSON INSULATION
 COMPANY; MOTORISTS
 COMMERCIAL MUTUAL
 INSURANCE COMPANY; and
 AMERICAN STATES INSURANCE
 COMPANY,
                        Defendants.



         Plaintiffs have filed an unopposed motion to stay all proceedings in this

action pending finalization of settlement among the parties. (Doc. 53.) Good cause

appearing, IT IS HEREBY ORDERED that:

         1.       All proceedings in this action are STAYED pending further order of

the Court;

         2.       The June 9, 2020 telephonic preliminary pretrial conference is

VACATED;




Error! Unknown document property name.
      Case 9:19-cv-00181-DLC-KLD Document 54 Filed 05/12/20 Page 2 of 2



      3.     On or before August 12, 2020, the parties shall file a joint status

report unless, before that date, the parties have filed a stipulation of dismissal with

prejudice of all claims asserted by all parties.

      DATED this 12th day of May, 2020.



                                                ____________________________
                                                Kathleen L. DeSoto
                                                United States Magistrate Judge




                                          -2-
